                    Case 3:18-cr-00433-MO         Document 29           Filed 08/05/19     Page 1 of 1


AO 455 (Rev. 01/09) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                        for the
                                                   District of Oregon

                  United States of America                 )
                                 V.                        )      Case No. 3:18-cr-00433-MO
                                                           )
                   Diego Sanchez-Lopez                     )
                            Defendant                      )

                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open comi ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:




                                                                                Judge's printed name and title
